Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS

Response to Amendment
1.	The amendment filed on 05/05/2022 has been made of record and entered.  Claims 1, 11, & 16-17 have been amended.
	Claims 1-20 are currently pending in this application and under consideration.

Response to Applicants’ Arguments
2.	The remarks filed on 05/05/2022 have been fully reviewed and considered, and the arguments are deemed persuasive in view of the amendment filed.  Thus, the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
As concerned with claims 1-10, the prior art does not appear to disclose or fairly suggest a catalytic device comprising: a support body formed from a porous non-metal material; one or more Rh bulk deposits disposed on the support body; and a plurality of Pt atomic clusters disposed on the surface of at least one of the Rh bulk deposits, wherein at least 10% by weight of the Pt atomic clusters are disposed directly on the support body (as recited in the instant claim 1).
As concerned with claims 11-16, the prior art does not appear to disclose or fairly suggest a catalytic device comprising: a support body formed from a porous non-metal material; one or more Rh bulk deposits disposed on the support body; and a plurality of Pt atomic clusters disposed on at least one of the Rh bulk deposits, wherein at least 85% by weight of the Pt atomic clusters comprise up to 10 Pt atoms, and a maximum Pt atomic cluster size is 200 Pt atoms (as recited in the instant claim 11).
As concerned with claims 17-20, the prior art does not appear to disclose or fairly suggest a bimetallic three-way catalyst device (TWC) comprising: a canister, a support body disposed within the canister, wherein the support body formed from a porous non-metal material; a plurality of Rh bulk deposits disposed on the support body; and a plurality of Pt atomic clusters disposed on at least one of the Rh bulk deposits, wherein at least 85% by weight of the Pt atomic clusters comprise up to 10 Pt atoms, and a maximum Pt atomic cluster size is 200 Pt atoms (as recited in the instant claim 17).
There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Claims 1-20 are pending.  Claims 1-20 are allowed.

Contacts
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 03, 2022